Citation Nr: 0944020	
Decision Date: 11/18/09    Archive Date: 11/25/09	

DOCKET NO.  04-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a cervical spine 
disability, to include degenerative changes of the cervical 
spine. 

3.  Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes of the thoracic 
spine. 

4.  Entitlement to service connection for posttraumatic 
stress disorder. 

5.  Entitlement to service connection for right and left 
shoulder disabilities. 

6.  Entitlement to service connection for right and left hip 
disabilities. 

7.  Entitlement to service connection for right and left knee 
disabilities. 

8.  Entitlement to service connection for right and left 
ankle disabilities. 

9.  Entitlement to service connection for a disorder 
characterized by numbness of the right and left hands. 

10.  Entitlement to service connection for a disorder 
characterized by pain in the left arm and side. 

11.  Entitlement to service connection for a disorder 
characterized by "vision problems." 

12.  Entitlement to service connection for a disorder 
characterized by shortness of breath. 

13.  Entitlement to service connection for a chronic sinus 
disorder. 

14.  Entitlement to service connection for a chronic headache 
disorder. 

15.  Entitlement to service connection for a disorder 
characterized by "sexual dysfunction." 

16.  Entitlement to service connection for tinnitus (buzzing) 
in the ears. 

17.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot. 

18.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot. 

19.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a rating decision of February 1999, the RO denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The Veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the February 1999 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.

This case was previously before the Board in April and 
October 2008, and again in April 2009, on which occasions it 
was remanded in order that the Veteran might be afforded a 
hearing before a traveling Veterans Law Judge.  That hearing 
took place in San Antonio, Texas, on August 17, 2009.  
Accordingly, the case is once more before the Board for 
appellate review.

For reasons which will become apparent, the appeal as to 
whether new and material evidence has been received 
sufficient to reopen the Veteran's previously denied claim 
for service connection for degenerative disc disease of the 
lumbar spine, as well as service connection for cervical and 
thoracic spine disabilities (to include degenerative 
changes), service connection for a disorder characterized by 
shortness of breath, service connection for a disorder 
characterized by "sexual dysfunction," and increased 
evaluations for the Veteran's service-connected plantar 
fasciitis of the right and left foot is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Finally, during the course of the aforementioned hearing in 
August 2000, the Veteran and his accredited representative 
withdrew from consideration the issue of entitlement to a 
total disability rating based upon individual 
unemployability.  Accordingly, that issue will be dismissed.


FINDINGS OF FACT

1.  During the course of a hearing before the undersigned 
Veterans Law Judge in August 2009, the Veteran and his 
accredited representative requested withdrawal of the issue 
of entitlement to a total disability rating based upon 
individual unemployability.  

2.  Posttraumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.

3.  Chronic right and left shoulder disabilities are not 
shown to have been present in service, or at any time 
thereafter.

4.  Chronic right and left hip disabilities are not shown to 
have been present in service, or at any time thereafter.

5.  Chronic right and left knee disabilities are not shown to 
have been present in service, or at any time thereafter.

6.  Chronic right and left ankle disabilities are not shown 
to have been present in service, or at any time thereafter.

7.  A chronic disorder characterized by numbness of the right 
and left hands is not shown to have been present in service, 
or at any time thereafter.

8.  A chronic disorder characterized by pain in the left arm 
and side is not shown to have been present in service, or at 
any time thereafter.

9.  A chronic disorder characterized by "vision problems" is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the Veteran's period of active military service.

10.  A chronic sinus disorder is not shown to have been 
present in service, or at any time thereafter.

11.  A chronic headache disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

12.  Chronic tinnitus ("buzzing") in the ears is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's period of active military service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to a total disability 
rating based upon individual unemployability have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

3.  Chronic right and left shoulder disabilities were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Chronic right and left hip disabilities were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Chronic right and left knee disabilities were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Chronic right and left ankle disabilities were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  A chronic disorder characterized by numbness of the right 
and left hands was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

8.  A chronic disorder characterized by pain in the left arm 
and side was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

9.  A chronic disorder characterized by "vision problems" was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  A chronic sinus disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

11.  A chronic headache disorder was not incurred in or 
aggravated by active military service, nor may migraine 
headaches be presumed to have been so incurred.  38 U.S.C.A. 
§§  1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

12.  Chronic tinnitus ("buzzing") in the ears was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal - Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2009).

Service Connection

In the case at hand, during the course of the aforementioned 
Travel Board hearing before the undersigned Veterans Law 
Judge in August 2009, the Veteran and his accredited 
representative withdrew from consideration the issue of 
entitlement to a total disability rating based upon 
individual unemployability.  As the Veteran has withdrawn his 
appeal as to that issue, there remain no allegations of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on that 
issue, and it is dismissed without prejudice.

As regards the remaining issues on appeal, the Board wishes 
to make it clear that it has reviewed all the evidence in the 
Veteran's claims file, which includes:  his multiple 
contentions, including those raised during the course of a 
hearing before the undersigned Veterans Law Judge in August 
2009, as well as service treatment records, VA treatment 
records and examination reports, and various statements by 
the Veteran's former spouse.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for various 
and sundry disabilities, all of which, it is alleged, had 
their origin during his period of active military service.  
In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  
However, if the claimed stressor is not combat-related, and 
posttraumatic stress disorder has not been diagnosed in 
service, the Veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of chronic disabilities of the shoulders, hips, 
and ankles, or left arm and side.  Such records are similarly 
negative for evidence of posttraumatic stress disorder, 
vision problems, a sinus disorder, or tinnitus.  While on 
various occasions in service, the Veteran received treatment 
for a sprain and/or strain of the left hand, knee problems, 
and headaches associated with a viral infection, those 
episodes were clearly acute and transitory in nature, and 
resolved without residual disability.  Significantly, the 
Veteran's last treatment in service was for the 
aforementioned headaches associated with a viral infection in 
January 1981, with no further treatment for any disability 
between that time and the Veteran's separation from service.

In point of fact, the earliest clinical indication of the 
presence of any of the aforementioned disabilities is 
revealed by VA fee basis examinations conducted during the 
period from September  to November 2002, more than 20 years 
following the Veteran's discharge from service, at which time 
there was noted the presence of exotropia, "dry eye" 
syndrome, tension and/or migraine headaches, and tinnitus in 
the Veteran's left ear.  Significantly, following one of 
those examinations, the examiner commented that, of the 
Veteran's complaints of multiple joint pains, the most 
significant findings appeared to be those related to the 
Veteran's "nonphysiological hyperexaggerated responses to 
very light touch."  Moreover, according to the examiner, it 
was "improbable" that the Veteran's subjective complaints 
were in any way related to an inservice fall some 20 years 
earlier, as alleged by the Veteran.

The Board observes that, to date, it has yet to be shown that 
the Veteran suffers from a posttraumatic stress disorder, or 
chronic disorders of the shoulders, hips, knees, ankles, or 
hands.  Nor has it been demonstrated that, either in service, 
or thereafter, the Veteran has experienced chronic disability 
of his left arm and/or side.  Significantly, various 
examinations have found no evidence whatsoever of chronic 
sinus pathology.  Under the circumstances, the Veteran's 
claims for service connection for such pathology must be 
denied.

The Veteran argues that his claimed posttraumatic stress 
disorder is the result of an incident in service, at which 
time he was hospitalized, and received "very painful" 
injections in both feet.  However, that argument does nothing 
to alter the fact that, following a VA psychiatric 
examination in November 2002 (which examination, it should be 
noted, involved a review of the Veteran's claims folder, as 
well as a full history and examination of the Veteran), it 
was the opinion of the examiner that the Veteran was not, in 
fact, suffering from a posttraumatic stress disorder, but, 
rather, from a "personality disorder not otherwise 
specified," a disability for which, under applicable law and 
regulation, service connection may not be granted.  See 
38 C.F.R. § 3.303 (2009).  

Moreover, to the extent the Veteran's various claimed 
orthopedic disabilities are premised upon an inservice fall 
from a truck, even when assuming a disability is present, 
there currently exists no competent and credible evidence 
that relates any claimed disability to the Veteran's claimed 
fall.  As noted above, not until more than 20 years 
postservice was there evidence of any of the disabilities for 
which service connection is currently being sought.  In that 
regard, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service."  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  More importantly, for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In this case, there is no such 
medical evidence suggesting a link to service for the 
disabilities presently under consideration.

Under the circumstances, the Board is unable to reasonably 
associate the disabilities currently on appeal, to the extent 
they exist, with any incident or incidents of the Veteran's 
period of active military service.  Accordingly, service 
connection for those disabilities must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran 
about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in February 
2002, as well as in March and May 2006.  In those letters, VA 
informed the Veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire 


evidence of record, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran or his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to the issue of entitlement to a total 
disability rating based upon individual unemployability is 
dismissed.

Service connection for posttraumatic stress disorder is 
denied.

Service connection for right and left shoulder disabilities 
is denied.

Service connection for right and left hip disabilities is 
denied.

Service connection for right and left knee disabilities is 
denied.

Service connection for right and left ankle disabilities is 
denied.

Service connection for a disorder characterized by numbness 
of the right and left hands is denied.

Service connection for a disorder characterized by pain in 
the left arm and side is denied.

Service connection for a disorder characterized by "vision 
problems" is denied.

Service connection for a chronic sinus disorder is denied.

Service connection for a chronic headache disorder is denied.

Service connection for tinnitus ("buzzing") in the ears is 
denied.





REMAND

In addition to the above, the Veteran in this case seeks 
service connection for degenerative disc disease of the 
lumbar spine, as well as for disability of the cervical and 
thoracic spine, a disorder characterized by shortness of 
breath, and a disorder characterized by "sexual dysfunction."  
Moreover, the Veteran seeks increased evaluations for his 
service-connected plantar fasciitis of the right and left 
foot.

In that regard, the Veteran originally argued that his 
current pathology of the cervical, thoracic, and lumbar 
spine, as well as his shortness of breath, and "sexual 
dysfunction" were the result of the previously-described fall 
from a truck during his period of active military service.  
However, only very recently, during the course of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in August 2009, did the Veteran for the first time 
argue that his disabilities of the cervical, thoracic, and 
lumbar spine are in some way causally related to his 
service-connected plantar fasciitis of the right and left 
foot.  Significantly, the Veteran has additionally argued 
that his current shortness of breath and "sexual dysfunction" 
are in some way related to the aforementioned pathology of 
the cervical, thoracic, and lumbar spine.  However, to date, 
the Veteran has not been provided with VCAA-complying notice 
with respect to his claims for secondary service connection.  
Nor has an opinion been obtained regarding the relationship, 
if any, between the Veteran's service-connected plantar 
fasciitis of the feet and his current disabilities of the 
spine.  Under the circumstances, the Board is of the opinion 
that further development is necessary prior to a final 
adjudication of the Veteran's current claims.

As regards the Veteran's claims for increased evaluations for 
his service-connected plantar fasciitis of the feet, the 
Board notes that, based on a review of the entire evidence of 
record, it would appear that the Veteran was last afforded a 
VA examination for compensation purposes in June 2006, more 
than three years ago.  Moreover, during the course of the 
aforementioned hearing in August 2009, the Veteran 
essentially argued that his service-connected plantar 
fasciitis had increased markedly in severity, such that it 
"totally affected his quality of life."  See Transcript, p. 
22.  Under the circumstances, the Board is of the opinion 
that an additional, more contemporaneous VA orthopedic 
examination would be appropriate prior to a final 
adjudication of the Veteran's claims for increased 
evaluations for his service-connected plantar fasciitis.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); see also VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the Veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on both a direct and 
secondary basis.  In addition, the RO/AMC 
should review the Veteran's claims file, 
and ensure that the Veteran is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to establish 
entitlement to service connection for his 
cervical, thoracic, and lumbar spine 
disabilities on both a direct and 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2006, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
disabilities of the cervical, thoracic, 
and lumbar spines, as well as the current 
severity of his service-connected plantar 
fasciitis of the right and left feet.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse effect on his claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic, 
clinically-identifiable disabilities of 
the cervical, thoracic, and/or lumbar 
spines, and, if so, whether those 
disabilities as likely as not had their 
origin during the Veteran's period of 
active military service.  Should it be 
determined that the Veteran's 
disabilities of the cervical, thoracic, 
and/or lumbar spine did not have their 
origin during his period of active 
military service, an additional opinion 
is requested as to whether those 
disabilities are as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
plantar fasciitis of the right and left 
foot.

Finally, following completion of the 
orthopedic examination, the examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected plantar fasciitis of the right 
and left foot, to include any and all 
limitation of motion, as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected plantar fasciitis.  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that his record 
review took place must be included in the 
examination report.

4.  The RO should then review the 
Veteran's claims for service connection 
for disabilities of the cervical, 
thoracic, and lumbar spines, as well as 
his claims for increased evaluations for 
service-connected plantar fasciitis of 
the right and left foot.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
June 2008.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  Inasmuch as the Veteran's claims for 
service connection for disorders characterized by shortness 
of breath and/or "sexual dysfunction" are dependent upon the 
outcome of his claims for service connection for his spinal 
disabilities, those issues will be held in abeyance pending 
completion of the development described above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


